UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 23, 2014 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 333-150954 26-0674103 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15230 N. 75th Street, Suite 1002 Scottsdale, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (913) 317-8887 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Information. On February 23, 2014, the Registrant’s wholly owned subsidiary, Guardian 8 Corporation (“G8”), entered into a letter of intent with Securitas USA. Under the terms of the letter of intent, Securities has agreed to negotiate with G8 for the purchase of a minimum of 50 Pro V2 devices to be utilized for a 90-day test program in the hospital and private security settings. A copy of the letter of intent is attached hereto as Exhibit 99.1. On February 27, 2014, the Registrant issued a press release disclosing the Securitas letter of intent. A copy of the press release is attached hereto as Exhibit 99.2 Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Securitas Letter of Intent dated February 23, 2014 Securitas press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Guardian 8 Holdings By: /s/ C. Stephen Cochennet C. Stephen Cochennet, Chief Executive Officer Date: February 27, 2014
